 In the Matter of THE BASSICK COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. 0.Case No. 2-R-5808.-Decided January 5, 1946Mr. Ralph I. Rice,of Bridgeport, Conn., for the Company.Messrs. Thomas FitzpatrickandJames J. Seymour,both of Bridge-port, Conn., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Bassick Company, Bridgeport, Connecticut,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Louis Plost,Trial Examiner.The hearing was held at Bridgeport, Connecticut,on September 21, 1943.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Bassick Company, a Connecticut corporation and an affiliateof Stewart-Warner Corporation of Chicago, Illinois, is engaged inthe manufacture and sale of castings and automotive hardware. Forthis purpose it operates a plant at Bridgeport, Connecticut, with whichwe are concerned herein.During the year 1944, the Company pur-chased raw materials valued in excess of $500,000, 15 percent of which65 N. L.R. B., No. 33.172 THE BASSICKCOMPANY173was shipped to the Company from points outside the State of Connect-icut.During the same period, the Company manufactured and soldproducts valued in excess of $1,000,000, 90 percent of which wasshipped by it to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITSubstantially in accordance with the agreement of the parties madeat the hearing, we find that all employees of the Company at itsfoundry located at Bridgeport, Connecticut, excluding, watchmen,truck drivers, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.1A Field Examiner reported that the Union submitted 8 authorization cards bearing thenames of employeeslisted on the Company's pay roll for the week starting July 30, 1945.There are approximately 11 employees in the appropriate unit. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9, (c) of the National Labor RelationsAct, and pursuant to Article 111, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The BassickCompany, Bridgeport, Connecticut, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, C. I. O., for thepurposes of collective bargaining.